Exhibit 10.5

PERFORMANCE STOCK UNIT AGREEMENT

PARK HOTELS & RESORTS INC.

2017 OMNIBUS INCENTIVE PLAN

This Performance Stock Unit Agreement (this “Agreement”), effective as
of                     (the “Grant Date”), is between Park Hotels & Resorts
Inc., a Delaware corporation (the “Company”), and                     (the
“Participant”).

1. Grant of Units. Effective as of the Grant Date, the Company hereby grants to
the Participant an Award of performance-based Restricted Stock Units
(“Performance Stock Units” or “PSUs”) in the amount of                     PSUs
(the “Target Award”), each of which represents the right to receive one share of
the Company’s Common Stock (the “Shares”) upon vesting of such PSU, subject to
and in accordance with the terms, conditions and restrictions set forth in the
Park Hotels & Resorts Inc. 2017 Omnibus Incentive Plan (as it may be amended,
the “Plan”), the Park Hotels & Resorts Inc. Executive Long-Term Incentive
Program (the “LTIP”) and this Agreement. The number of PSUs that the Participant
may earn hereunder ranges from zero to 200% of the Target Award, and shall be
determined based on the level of achievement of the performance condition set
forth on Exhibit A attached hereto (the “Performance Condition”) over the period
commencing on January 4, 2017 and ending on January 3, 2020 (the “Performance
Period”). Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan.

2. Vesting; Settlement. As promptly as practicable (and, in no event more than
two and one-half (2-1/2) months) following the last day of the Performance
Period, the Committee shall determine (i) whether and to what extent the
Performance Condition has been achieved (the date of such determination, the
“Determination Date”) and (ii) the number of PSUs that shall be deemed earned,
if any. The earned PSUs, if any, shall become vested as of the last day of the
Performance Period, subject to the Participant’s continued employment through
such date. Following the Determination Date, the Company shall deliver to the
Participant one Share for each vested PSU in accordance with Section 8. Any PSU
which does not become vested as of the last day of the Performance Period shall
be forfeited without consideration or any further action by the Participant or
the Company.

3. Termination of Employment.

(a) Except as set forth in Section 3(b) below, in the event that the
Participant’s employment with the Company Group terminates for any reason, any
PSUs that are not vested as of the effective date of termination (the
“Termination Date”) shall be forfeited and all of the Participant’s rights
hereunder with respect to such unvested PSUs shall cease as of the Termination
Date (unless otherwise provided for by the Committee in accordance with the
Plan).

(b) If the Participant’s employment with the Company Group is terminated during
the Performance Period by the Company Group without Cause, due to or during the
Participant’s Disability or due to the Participant’s death, or by the
Participant due to his or her Retirement (as defined below), then, in any such
case, the number of PSUs that shall become earned, if any, shall be determined
at the end of the Performance Period based on actual performance and a pro-rated
number of the earned PSUs, if any, shall become vested as of the last day of the
Performance Period equal to the number of PSUs earned hereunder multiplied by a
fraction, the numerator of which is the number of days that have elapsed between
the Grant Date through the Termination Date, and the denominator of which is the
number of days in the Performance Period. If the Participant’s employment with
the Company Group is terminated during the Performance Period by the Company
Group without Cause and such termination occurs within 12 months following a
Change in Control, then the number of PSUs that shall become earned, if any,
shall be determined at the end



--------------------------------------------------------------------------------

of the Performance Period based on actual performance and shall not be pro-rated
as provided in the preceding sentence (and, if the Award hereunder is not
substituted or assumed following such Change in Control, as determined by the
Committee, then the Performance Period shall end on the day immediately prior to
the consummation of such Change in Control, the number of PSUs that shall become
earned, if any, shall be determined based on actual performance through such
day, as determined by the Committee, and the earned PSUs, if any, shall vest on
such day). With respect to any PSUs that become vested pursuant to this
Section 3(b), the Company shall deliver to the Participant one Share for each
such vested PSU in accordance with Section 8. For purposes of this Agreement,
the term “Retirement” shall mean the Participant’s termination of employment,
other than for Cause or while grounds for Cause exist, due to the Participant’s
death or due to the Participant’s Disability, following the date on which
(x) the Participant attained the age of 65 years old and (y) the number of
completed years of the Participant’s employment with (i) Hilton Worldwide
Holdings Inc. or any of its Subsidiaries (other than any member of the Company
Group) and (ii) any member of the Company Group is at least 5.

4. Dividend Equivalents. The Participant shall be entitled to receive dividend
equivalents in respect of each PSU that vests, if any, pursuant to this
Agreement or the Plan. If the Company declares a regular cash dividend on the
Shares during the Performance Period, the Participant shall receive dividend
equivalents in an amount equal to the number of PSUs that vest, if any, pursuant
to this Agreement or the Plan, multiplied by the amount of the cash dividend per
Share declared during the Performance Period, as if the Participant had held a
number of Shares equal to the number of PSUs that vests as of each dividend
record date during the Performance Period. For purposes of the foregoing
sentence only, if the PSUs are subject to accelerated vesting pursuant to the
Plan, the “Performance Period” shall be deemed to have ended as of the date of
the event which serves as the basis for such accelerated vesting. Any such
dividend equivalents relating to the Participant’s vested PSUs shall be payable
in cash at the same time as the Shares underlying the vested PSUs are issued to
the Participant in accordance with Section 8, less applicable withholding taxes
pursuant to Section 9. If the PSUs are forfeited, the Participant shall have no
right to receive any dividend equivalents.

5. Restrictions on Transfer. The Participant may not assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the PSUs or the Participant’s
right under the PSUs to receive Shares, except other than by will or by the laws
of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliates; provided that the
designation of a beneficiary (if permitted by the Committee) shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

6. No Right to Continued Employment. Neither the Plan, the LTIP, this Agreement
nor the Participant’s receipt of the PSUs hereunder shall impose any obligation
on the Company or any Affiliates to continue the employment or engagement of the
Participant. Further, the Company or any Affiliates (as applicable) may at any
time terminate the employment or engagement of the Participant, free from any
liability or claim under the Plan, the LTIP or this Agreement, except as
otherwise expressly provided herein.

7. No Rights as a Stockholder. The Participant’s interest in the PSUs shall not
entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the Shares
underlying the PSUs unless and until such Shares have been issued to the
Participant in accordance with Section 8.

8. Issuance of Shares. Subject to Section 9, the Company shall, as soon as
practicable following the Determination Date (and in any event within two and
one-half (2-1/2) months after the end of the tax year in which the Determination
Date occurs), issue the Shares underlying the vested PSUs to the Participant,
free and clear of all restrictions. Notwithstanding anything in this Agreement
to the contrary, the Company shall have no obligation to issue or transfer the
Shares as contemplated by this Agreement unless and until such issuance or
transfer shall comply with all relevant provisions of law and the requirements
of any stock exchange on which the Shares are listed for trading.

 

2



--------------------------------------------------------------------------------

9. Tax Withholding. The Participant agrees that in order to satisfy any income,
employment and/or other applicable taxes that are statutorily required to be
withheld in respect of the PSUs (and any corresponding dividend equivalents),
the Company shall withhold a number of Shares otherwise issuable to the
Participant upon settlement of the PSUs equal in value to the minimum amount
necessary to satisfy the statutorily required withholding liability, if any
(“Withholding Taxes”), except to the extent that the Participant shall have
elected to pay such Withholding Taxes to the Company in cash (by check or wire
transfer). The number of Shares equal to the Withholding Taxes shall be
determined using the closing price per Share on the New York Stock Exchange (or
other principal exchange on which the Shares then trade) on the trading day
immediately prior to the date of issuance of the Shares to the Participant, and
shall be rounded up to the nearest whole Share.

10. Award Subject to Plan and LTIP. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan and the LTIP. The PSUs granted hereunder are subject to the
Plan and the LTIP. The terms and provisions of the Plan and the LTIP, as they
may be amended from time to time, are hereby incorporated herein by reference.

11. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

13. Successors in Interest. Any successor to the Company shall have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise, the
Participant’s legal representative shall have the benefits of the Participant
under, and be entitled to enforce, this Agreement. All obligations imposed upon
the Participant and all rights granted to the Company under this Agreement shall
be final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.

14. Section 409A of the Code.

(a) This Agreement is intended to comply with the provisions of Section 409A of
the Code and the regulations promulgated thereunder. Without limiting the
foregoing, the Committee shall have the right to amend the terms and conditions
of this Agreement in any respect as may be necessary or appropriate to comply
with Section 409A of the Code or any regulations promulgated thereunder,
including without limitation by delaying the issuance of any Shares hereunder.

(b) Notwithstanding any other provision of this Agreement to the contrary, if
the Participant is a “specified employee” within the meaning of Section 409A of
the Code, no payments in respect of any PSU that is “deferred compensation”
subject to Section 409A of the Code and which would otherwise be payable upon
the Participant’s “separation from service” (as defined in Section 409A of the
Code) shall be made to the Participant prior to the date that is six months
after the date of the Participant’s “separation from service” or, if earlier,
the Participant’s date of death. Following any applicable six month delay, all
such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day. The
Participant is solely responsible and liable for the satisfaction of all taxes
and penalties under Section 409A of the Code that may be imposed on or in
respect of the Participant in connection with this Agreement, and the Company
shall not be liable to any Participant for any payment

 

3



--------------------------------------------------------------------------------

made under this Agreement that is determined to result in an additional tax,
penalty or interest under Section 409A of the Code, nor for reporting in good
faith any payment made under this Agreement as an amount includible in gross
income under Section 409A of the Code. Each payment in a series of payments
hereunder shall be deemed to be a separate payment for purposes of Section 409A
of the Code.

15. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

16. Acceptance and Agreement by the Participant. By accepting the PSUs
(including through electronic means), the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, the LTIP, this
Agreement, and the Company’s policies, as in effect from time to time, relating
to the Plan.

17. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.

18. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one in the same agreement.

[Signatures follow]

 

4



--------------------------------------------------------------------------------

PARK HOTELS & RESORTS INC. By:  

 

  Name:   Title:

 

Acknowledged and Agreed

as of the date first written above:

 

Participant Signature



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Performance Condition.

The PSUs shall be earned based on the Company’s Relative Total Shareholder
Return Position for the Performance Period, as set forth in the table below. All
determinations with respect to Relative Total Shareholder Return Position shall
be made by the Committee in its sole discretion. The total number of PSUs which
become earned shall be equal to (x) the number of PSUs that comprise the Target
Award multiplied by (y) the Payout Percentage, and rounded down to the nearest
whole PSU.

 

Relative Total Shareholder Return Position

   Percentage of Target Award Earned

80th Percentile and Above (Maximum)

   200.0%

70th Percentile

   167.0%

60th Percentile

   133.0%

50th Percentile (Target)

   100.0%

37.5th Percentile

   62.5%

25th Percentile (Threshold)

   25.0%

Below 25th Percentile

   0%

The Committee shall determine (A) the Total Shareholder Return for the Company
for the Performance Period and (B) the Total Shareholder Return for each
Lodging/Resorts Company for the Performance Period. The “Relative Total
Shareholder Return Position” for the Company will then be determined by
comparing the Total Shareholder Return for the Company for the Performance
Period to the Total Shareholder Return for each Lodging/Resorts Company for the
Performance Period on a relative percentile basis (using a continuous percentile
rank calculation that excludes the Company).

 

2. Definitions.

For the purposes of this Exhibit A:

 

  a. “Payout Percentage” means the “Percentage of Target Award Earned” specified
in the table above, or a percentage determined using linear interpolation if
actual performance falls between two levels in the table above (and rounded to
the nearest whole percentage point and, if equally between two percentage
points, rounded up). In no event may the Payout Percentage exceed 200%. In the
event that actual performance does not meet the threshold level specified in the
table above, the Payout Percentage shall be zero.

 

  b. “Lodging/Resorts Companies” means the companies in the FTSE NAREIT
Lodging/Resorts Index that have a market capitalization of at least $1 billion
as of the first day of the Performance Period, as determined by the Committee in
its sole discretion. Only companies that are public throughout the entire
Performance Period shall be included for purposes of calculating the Relative
Total Shareholder Return Position (i.e., companies that may become acquired,
have an initial public offering, etc. during the Performance Period shall be
excluded from the calculation altogether).

 

  c.

“Total Shareholder Return” of either the Company or any Lodging/Resorts Company
means: (A) (i) the average closing price for a share of common stock of the
Company or a Lodging/Resorts Company (as applicable) over the 30 calendar day
period ending on (and including) the last date of the Performance Period, minus
(ii) the average closing price for such share of common stock over the 5 trading
day period starting on (and including) the first date of the Performance Period



--------------------------------------------------------------------------------

(the “Base Price”), plus (iii) the value of any dividends declared on any share
of such common stock in respect of a record date occurring during the
Performance Period, as adjusted assuming such dividends were reinvested in
shares of common stock of the issuer of the dividend on such record date,
divided by (B) the Base Price (in each case, with such adjustments as are
necessary, in the judgment of the Committee to equitably calculate Total
Shareholder Return in light of any stock splits, reverse stock splits, stock
dividends, and other extraordinary transactions or other changes in the capital
structure of the Company or a Lodging/Resorts Company, as applicable). All
closing prices shall be the principal stock exchange or quotation system closing
prices on the date in question.